Exhibit 10.4

 

BUCKEYE PARTNERS, L.P.

UNIT DEFERRAL AND INCENTIVE PLAN

 

PHANTOM UNIT GRANT AGREEMENT

 

(As issued pursuant to the 2013 Long-Term Incentive Plan)

 

THIS PHANTOM UNIT GRANT AGREEMENT (this “Agreement”), dated as of [·] (the “Date
of Grant”), is delivered by Buckeye GP LLC, a Delaware limited liability company
(the “Company”), to [·] (the “Participant”).

 

RECITALS

 

A.                                    The Buckeye Partners, L.P. Unit Deferral
and Incentive Plan (the “Plan”), provides for the deferral of up to fifty
percent (50%) of the Participant’s Annual Bonus (as defined in the Plan) in
exchange for a right to receive a match having a value equal to the amount
deferred, with both the deferred amount and the matching amount taking the form
of phantom units issued pursuant to the Buckeye Partners, L.P. 2013 Long-Term
Incentive Plan (the “LTIP”).  Phantom Units are phantom (notional) rights that
represent the right to receive one or more limited partnership units (a “Unit”),
of Buckeye Partners, L.P., a Delaware limited partnership (the “Partnership”),
as determined by the Committee (as defined in the Plan).  The Plan also permits
the granting of rights to receive an amount in cash equal to, and at the same
time as, the cash distributions made by the Partnership with respect to a Unit
during the period such phantom unit is outstanding (“DERs”).  Select management
and highly compensated employees of the Company, the Partnership and the
Partnership’s Affiliates (as defined in the Plan) are eligible to participate in
the Plan.  Each of the Company, the Partnership and the Partnership’s
Affiliates, as applicable, is referred to herein as the “Employer.”

 

B.                                    In response to the Participant’s election
to defer a portion of the Participant’s Annual Bonus under the Plan, the
Committee is making this phantom unit grant, with DERs, subject to the terms and
conditions set forth in this Agreement and the Plan.  The Participant may
receive a copy of the Plan or the LTIP by contacting [·] at [·] or [·].

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.                                      Grant of Phantom Units.  Subject to the
terms and conditions set forth in this Agreement and the Plan, the Company
hereby grants to the Participant [·] Deferral Units  (the “Deferral Units”) and
[·] Matching Units (the “Matching Units”) (collectively, the Deferral Units and
the Matching Units are referred to as the “Phantom Units”).  The Phantom Units
will become vested in accordance with Paragraph 3 below and will be distributed
in accordance with Paragraph 4 below.  Except as otherwise provided below, prior
to the date the Phantom Units are distributed as Units in accordance with
Paragraph 4 below, the Participant will not be deemed to have any voting rights
or cash distribution rights with

 

--------------------------------------------------------------------------------


 

respect to any Units subject to this grant.  For purposes of this Agreement,
each Phantom Unit shall be equivalent to one Unit.

 

2.                                      Phantom Unit Account.  The Company shall
establish and maintain a Phantom Unit account, as a bookkeeping account on its
records (the “Phantom Unit Account”), for the Participant and shall record in
such Phantom Unit Account the number of Deferral Units and Matching Units
granted to the Participant pursuant to this Agreement.  The Participant shall
not have any interest in any fund or specific assets of the Employer by reason
of this grant or the Phantom Unit Account established for the Participant.

 

3.                                      Vesting.

 

(a)                                 Except as otherwise provided in
subparagraphs (b), (c), (d) and (e) below, the Participant will become vested in
the Phantom Units awarded pursuant to this Agreement on December 15th of the
second calendar year (the “Plan Year”) that is after the Plan Year that the
Phantom Units are credited to his or her Phantom Unit Account (the “Vesting
Date”), provided the Participant does not incur a termination of employment or
service with the Employer prior to the Vesting Date. For example, Phantom Units
that are credited to a Participant’s Unit Account in 2013 will vest on
December 15, 2015 provided that the Participant is continuously employed by, or
continuously provides services to, the Employer from the date that such Phantom
Units are credited to his or her Phantom Unit Account until December 15, 2015.

 

(b)                                 Except as otherwise provided in this
Agreement, if the Participant terminates employment or service with the Employer
prior to the Vesting Date, the Phantom Units credited to the Participant’s
Phantom Unit Account that have not vested as of such Vesting Date shall
terminate and the corresponding Units shall be forfeited; provided, however,
that if the Participant terminates employment or service with the Employer on
account of death or Disability (as defined in the Plan), all of the
Participant’s unvested Phantom Units shall become vested as of the date of the
Participant’s termination of employment or service with the Employer on account
of death or Disability.

 

(c)                                  If the Participant’s employment or service
is terminated by the Employer without Cause (as defined in the Plan) prior to
the Vesting Date, the Deferral Units credited to the Participant’s Phantom Unit
Account that have not vested will immediately vest in full and the Matching
Units credited to the Participant’s Phantom Unit Account that have not vested
will vest on a pro-rated basis based on the portion of the vesting period during
which the Participant was employed by the Employer.  For the purpose of
determining the number of Matching Units that become vested pursuant to this
subparagraph, the vesting period commences on the January 1 of the Plan Year
that the Company would have otherwise paid the Annual Bonus to the Participant
but for the Participant’s deferral election and ends on the January 1 that is
three years later.

 

(d)                                 If a Change of Control (as defined in the
Plan) occurs after the Date of Grant of the Phantom Units subject to this
Agreement and while the Participant is employed by, or providing service to the
Employer, but prior to the Vesting Date, and the Participant

 

2

--------------------------------------------------------------------------------


 

terminates employment or service on account of  (i) a termination by the
Employer without Cause, or (ii) a resignation for Good Reason (as defined in the
Plan), during the Change of Control Period (as defined in the Plan), the portion
of such Phantom Units credited to the Participant’s Phantom Unit Account that
have not vested shall immediately vest and be paid within the thirty (30) day
period following the termination of employment or service with the Employer.

 

(e)                                  Notwithstanding any other provisions set
forth in this Agreement or in the Plan, if the Participant ceases to be employed
by, or provide service to the Employer on account of a termination by the
Employer for Cause or voluntary separation by the Employee, any Phantom Units
credited to the Participant’s Phantom Unit Account that have not vested as of
such date shall immediately terminate and become null and void.

 

4.                                      Distribution.  All of the Phantom Units
credited to the Participant’s Phantom Unit Account that vest pursuant to
Paragraph 3 above shall become converted to Units to be issued under the LTIP
and shall be distributed as soon as practicable following the date the Phantom
Units vest or as set forth in this Agreement.

 

5.                                      DERs.  From the date the Phantom Units
are credited to the Participant’s Phantom Unit Account through the date the
Phantom Units are converted and distributed pursuant to Paragraph 4 or earlier
forfeited, if any distributions are made by the Partnership with respect to its
Units, a DER will be paid to the Participant as soon as practicable following
payment of a distribution.  The DERs will be paid to the Participant in cash or
Units as determined by the Committee in its sole discretion.

 

6.                                      Acknowledgment by Participant.  By
executing this grant, the Participant hereby acknowledges that with respect to
any right to a distribution and DERs pursuant to this Agreement, the Participant
is and shall be an unsecured creditor of the Partnership without any preference
as against other unsecured general creditors of the Partnership, and the
Participant hereby covenants for himself or herself, and anyone at any time
claiming through or under the Participant, not to claim any such preference, and
hereby disclaims and waives any such preference that may at any time be at
issue, to the fullest extent permitted by applicable law.  The Participant also
hereby agrees to be bound by the terms and conditions of the Plan and this
Agreement.  The Participant further agrees to be bound by the determinations and
decisions of the Committee with respect to this Agreement and the Plan and the
Participant’s rights to benefits under this Agreement and the Plan, and agrees
that all such determinations and decisions of the Committee shall be binding on
the Participant, his or her beneficiaries and any other person having or
claiming an interest under this Agreement and the Plan on behalf of the
Participant.

 

7.                                      Restrictions on Issuance or Transfer of
Units.  The obligation of the Company to deliver Units upon distribution of the
Phantom Units shall be subject to the condition that if at any time the
Committee shall determine in its discretion that the listing, registration or
qualification of the Units upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance of
the Units, the Units may not

 

3

--------------------------------------------------------------------------------


 

be issued in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee.  In the event an exemption from registration
under the Securities Act of 1933 (the “Securities Act”) is available, the
Participant, if requested by the Company to do so, will execute and deliver to
the Company in writing an agreement containing such provisions as the Company
may require to assure compliance with applicable securities laws.  No sale or
disposition of Units acquired pursuant to this grant by the Participant shall be
made in the absence of an effective registration statement under the Securities
Act with respect to such Units unless an opinion of counsel satisfactory to the
Company that such sale or disposition will not constitute a violation of the
Securities Act or any other applicable securities laws is first obtained.

 

8.                                      Grant Subject to Plan Provisions.  This
grant is made pursuant to the Plan, the terms of which are incorporated herein
by reference, and in all respects shall be interpreted in accordance with the
Plan.  In the event of any contradiction, distinction or difference between this
Agreement and the terms of the Plan, the terms of the Plan will control.  This
grant is subject to the interpretations, regulations and determinations
concerning the Plan established from time to time by the Committee in accordance
with the provisions of the Plan, including, but not limited to, provisions
pertaining to (i) rights and obligations with respect to withholding taxes,
(ii) the registration, qualification or listing of Units, (iii) changes in
capitalization of the Partnership, and (iv) other requirements of applicable
law.  The Committee shall have the authority to interpret and construe this
Agreement pursuant to the terms of the Plan, and its decisions shall be
conclusive as to any questions arising hereunder.  By receiving this grant, the
Participant hereby agrees to be bound by the terms and conditions of the Plan
and this Agreement.  The Participant further agrees to be bound by the
determinations and decisions of the Committee with respect to this Agreement and
the Plan and the Participant’s rights to benefits under this Agreement and the
Plan and agrees that all such determinations and decisions of the Committee
shall be binding on the Participant, his or her beneficiaries and any other
person having or claiming an interest under this Agreement and the Plan on
behalf of the Participant.

 

9.                                      Assignment and Transfers.  No Phantom
Units or DERs awarded to the Participant under this Agreement may be
transferred, assigned, pledged or encumbered by the Participant, except (i) by
will or by the laws of descent and distribution or (ii) pursuant to a domestic
relations order. Except as set forth above, any attempt to transfer, assign,
pledge or encumber the Phantom Units or DERs by the Participant shall be null,
void and without effect.  The rights and protections of the Company hereunder
shall extend to any successors or assigns of Company.

 

10.                               Taxes/Withholding.  The vesting of Phantom
Units, as well as any amounts received upon distribution of Phantom Units
pursuant to Paragraph 4 above, and the payment of cash or Units for any DERs, is
treated as taxable income to the Participant, subject to withholding, and the
Participant shall be solely responsible for all tax consequences that result
from the vesting and distribution of the Phantom Units, as well as any
subsequent sale of Units and the payment of cash with respect to DERs.  The
Employer is authorized to withhold from any payment due or transfer made under
this grant or from any compensation or other

 

4

--------------------------------------------------------------------------------


 

amount owing to the Participant, the amount (in cash or Units that would
otherwise be issued pursuant to this grant as determined by the Committee) of
any applicable withholding taxes that are due in respect of this grant, the
lapse of restrictions thereon, or any payment or transfer under this grant and
to take such other action as may be necessary in the opinion of the Employer to
satisfy its withholding obligations for the payment of such taxes.  If Units are
withheld, the Units withheld may not exceed the minimum applicable tax
withholding amount.

 

11.                               No Rights as Unitholder.  The Participant
shall not have any rights as a Unitholder of the Partnership, including the
right to any cash distributions (except as provided in Paragraph 5), or the
right to vote, with respect to any Phantom Units.

 

12.                               Employment Not Affected.  This grant of
Phantom Units and DERs shall not confer upon the Participant any right to be
retained by, or in the employ or service of, the Employer and shall not
interfere in any way with the right of the Employer to terminate the
Participant’s employment or service at any time.  The right of the Employer to
terminate at will the Participant’s employment or service at any time for any
reason is specifically reserved.

 

13.                               Effect on Other Benefits.  The value of Units
and DERs distributed with respect to the Phantom Units shall not be considered
eligible earnings for purposes of any other plans maintained by the Employer. 
Neither shall such value be considered part of the Participant’s compensation
for purposes of determining or calculating other benefits that are based on
compensation, such as life insurance.

 

14.                               Amendments.  The Company may waive any
conditions or rights under and amend any terms of this Agreement, provided that
no change shall materially reduce the benefit to the Participant without the
consent of the Participant, except as necessary to comply with the requirements
of Paragraph 17 below.

 

15.                               Governing Law.  The validity, construction,
interpretation and effect of this Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
the conflict of laws provisions thereof, and applicable federal law.

 

16.                               Notice.  Any notice to the Company provided
for in this Agreement shall be addressed to the Company in care of the General
Counsel at the principal office of the Company, and any notice to the
Participant shall be addressed to such Participant at the current address shown
in the records of the Employer, or to such other address as the Participant may
designate to the Employer in writing.  Any notice shall be delivered by hand,
sent by telecopy or enclosed in a properly sealed envelope addressed as stated
above, registered and deposited, postage prepaid, in a post office regularly
maintained by the United States Postal Service.

 

17.                               Section 409A of the Internal Revenue Code. 
This Agreement is intended to comply with an exemption to section 409A of the
Internal Revenue Code of 1986, as

 

5

--------------------------------------------------------------------------------


 

amended, and the regulations promulgated thereunder.  To the extent that any
provision of this Agreement or the Plan would cause a conflict with the
requirements of section 409A of the Code, such provision shall be deemed null
and void to the extent permitted by applicable law.  This Agreement may be
amended without the consent of the Participant in any respect deemed by the
Committee to be necessary in order to preserve compliance with section 409A of
the Code.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates set
forth below.

 

 

 

BY APPROVAL OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF BUCKEYE
GP LLC:   

 

 

 

Buckeye Partners, L.P.

 

By: Buckeye GP LLC, as its general partner

 

 

 

 

By:

 

 

 

[·]

 

 

 

 

 

Date:

[·]

 

I hereby accept the Phantom Units and DERs described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement.  I hereby further
agree that all of the decisions and interpretations of the Committee with
respect to this Agreement and the Plan shall be final and binding.

 

 

 

Participant:

 

 

 

[·]

 

 

 

Date:

 

 

7

--------------------------------------------------------------------------------